UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2074


D. SIDNEY POTTER,

                Plaintiff - Appellant,

          v.

SUNTRUST BANK; RANDSTAD US, L.P.,

                Defendants – Appellees,

          and

WILLIAM ROGERS; LINDA GALIPEAU; CHRISTINE MILES; REGINALD
FORD; MARGARET SLAUGHTER; CHARMAINE SURGEON; JULIE HARDY,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:14-cv-00436-JRS)


Submitted:   November 17, 2015              Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Sidney Potter, Appellant Pro Se. Nancy S. Lester, James Clay
Rollins, OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     D.   Sidney   Potter   appeals    the   district    court’s   order

dismissing this case under Fed. R. Civ. P. 37(b)(2)(A)(v), 47(b)

for failure to prosecute.     On appeal, we confine our review to

the issues raised in the Appellant’s brief.             See 4th Cir. R.

34(b).    Because Potter’s informal brief does not challenge the

basis for the district court’s disposition, Potter has forfeited

appellate review of the court’s order.        Accordingly, we affirm

the district court’s judgment.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                               AFFIRMED




                                  2